                                    ts.~. V- F(;lAi'l/ip.s
April 23, 2020
                                     q¢-C-t. ~ (/1 / C
                                                     s-tfS)
Tanika Smith                             ~-~
150 Overlook Ave

Hackensack NJ 0760 1

Dear Honorable Judge Sidney Stein,

My name is Tanika Smith, I am writing to you on behalf of Federal Inmate Farris Phillips
#37765-054. I have known Mr. Phillips since l was 15yrs old and I am now 45yrs old. I
currently work for the Federal Government, a job which I accredit Mr. Phillips for
pushing me to take the test and secure my future at 24yrs old. Mr. Phillips is and has
always been a great friend. Since which leads me to writing you this letter. As a friend to
Mr. Phillips, I really would like to see him released to be with his family. At this time of
Pandemic and the loss of life that we have been experiencing in the world, I would hate
to lose my friend while he is incarcerated due to this virus. Mr. Phillips suffers from a few
health issues and would greatly suffer if he were to get sick in his current predicament.

I do understand that the choices that Mr. Phi.llip made in his young adult life is what has
caused him to be incarcerated. I am not excusing that, nor am I making excuses as a
reason to have Mr. Phmips released. I am merely stating that as his Friend, who has
seen how being incarcerated has made him realize all that he has missed and made
him a better man who can't wait to come home and hug his loved ones, be a better
person and show that he has learned from his mistakes. I do believe that Mr. Phillips
has repented for his crimes, learned from his past mistakes and would benefit from
being a part of his family's life. Farris has served almost 95% of his sentence, he has
missed a lot of important moments with his loved ones. He has lost famHy members and
friends since being incarcerated. As a friend who has witnessed the change in Farris
Phillips, lam humbly asking that you consider releasing him back into society to be with
his family.

I appreciate you taking the time to read my letter.

Mrs. Tanika Smith
